 



Exhibit 10.74



(WELLS FARGO LOGO) [c70094c7009400.gif]
Wells Fargo Equipment Finance Company
Lansing Square
2550 Victoria Park Avenue, Suite 700
Toronto, Ontario M2J 5A9
SECURITY AGREEMENT
[11/15/06]


 
THIS SECURITY AGREEMENT made as of this ____17            day of November, 2006
between Startek Canada Services, Ltd. of the City of Halifax, in the Province of
Nova Scotia (“Obligor”), and Wells Fargo Equipment Finance Company, incorporated
under the laws of the Province of Nova Scotia, with its head office located at
2550 Victoria Park Avenue, Suite 700, Toronto, Ontario M2J 5A9 (“Wells Fargo”).
IN CONSIDERATION of Nine Million, Six Hundred and Twenty Three Thousand, Eight
Hundred and Eleven Dollars and 45 Cents ($9,623,811.45), of lawful money of
Canada paid by Wells Fargo to Obligor (or as the Obligor directed) and other
value received, the receipt and sufficiency of which is hereby acknowledged,
effective immediately Obligor, on the terms set out below:

  (a)  
agrees to perform the Obligations, including payment of all amounts owing by
Obligor to Wells Fargo under the promissory note dated the date hereof, a copy
of which is attached hereto as Schedule “A” (the “Note”); and
    (b)  
as general and continuing security for the Obligations:

  i.  
grants, bargains, sells, assigns, mortgages, hypothecates and charges, to and in
favour of Wells Fargo, all of Obligor’s interest in the Equipment (the
“Charge”), Wells Fargo to have and to hold the Equipment (subject only to the
express terms of this Security Agreement) for its sole use and benefit forever
until Obligor discharges the Obligations in full, such Charge creating a fixed
and specific Encumbrance on the Equipment and placing Wells Fargo in full
possession of the Equipment; and
    ii.  
grants Wells Fargo a security interest in the Equipment (the “Security
Interest”) as security for the Obligations, such Security Interest to be a
purchase-money security interest,

(the Charge and the Security Interest being collectively the “Security”), such
Security to be in addition to all other security now or hereafter held by Wells
Fargo against Obligor’s property and to be a first priority interest in the
Equipment (including all proceeds therefrom), free of all Encumbrances (except
for Obligor’s rights expressly granted under this Security Agreement). Obligor
acknowledges that value has been given by Wells Fargo and that such Security
attaches upon the execution of this Security Agreement or, if Obligor has no
interest in the Equipment or a part thereof at the time this Security Agreement
is executed, at the time Obligor acquires such an interest. The Obligor
acknowledges that the grant of the Security was an express condition of the
advance resulting in the Note.

             
LOAN STATEMENT
          INSTALLMENT PAYMENTS
 
           
Amount Advanced
  $ 9,623,811.45     Principal Sum, interest and all other sums owing are
payable in installments as set forth in Schedule “A”, the Note, attached hereto.
 
           
Registration Fee
  $        
 
           
Other Charges
  $        
 
          EQUIPMENT LOCATION
Principal Sum of Note
  $ 9,623,811.45     Address : refer to attached Schedules B1 and B2
 
           
 
          City, Province Ontario, Canada

1.  
Care of Equipment. Obligor shall maintain the Equipment in good condition,
repair and working order and fit for its intended use by qualified persons
acceptable to Wells Fargo. Any improvements resulting from such maintenance or
any other accessions, attachments, additions, changes, modifications or other
alterations to the Equipment (collectively “Alterations”) shall immediately form
part of the Equipment and become subject to the Security, free of Encumbrances.
Obligor shall not make any Alterations if the fair market value of the Equipment
after the Alternation is less than its value before such Alteration. The
Equipment shall remain as separately identifiable, personal and moveable
property and shall not be affixed to real property. Obligor shall not allow any
Encumbrance to attach to the Equipment (except pursuant to this Security
Agreement), shall not sell, assign, give up possession, lease, license or
dispose of the Equipment or any part thereof and shall not assign or Encumber
its rights under this Security Agreement or to the Equipment. All costs and
risks relating to the Equipment’s ownership, use, maintenance, possession or
disposal shall be borne by Obligor, including all Taxes and all charges,
licensing costs or fines arising in connection with the ownership or use of the
Equipment. Obligor shall, pay all Taxes and, as required by law, file all Tax
returns and ensure no Encumbrances arise because of Tax.
  2.  
Use of Equipment. Obligor shall use the Equipment carefully and shall, at
Obligor’s expense, comply with all applicable laws (including safety and
inspection requirements), insurance policies and manufacturer’s recommendations
relating to the ownership, possession, use and maintenance of the Equipment.
Equipment is not “consumer goods” (as such phrase is used in the PPSA or any
other relevant legislation) and shall only be used in connection with Obligor’s
business or in the carrying on of an enterprise and only for commercial,
industrial, professional or handicraft purposes and not for any personal,
family, household or farming purpose. Wells Fargo’s written consent is required
before Obligor uses the Equipment to transport people for a charge or to
transport explosives, radioactive or flammable matter or any substance which is
a prohibited, toxic or a restricted substance or hazardous waste under the
Canadian Environmental Protection Act (as amended) or any analogous legislation
in effect in any relevant jurisdiction. Equipment shall remain at the Equipment
Location first set forth above except that Equipment which is, as expressly
indicated in the Equipment Location (see above), vehicles or other goods which
will necessarily be used at different locations may, provided Wells Fargo’s
first priority Encumbrance on the Equipment is not adversely affected: (A) be
removed from the Equipment Location for normal daily usage; and (B) in the case
of vehicles, provided absences from the Equipment Location shall not exceed 20
consecutive days and 30 days in any 45 day period, be used throughout Canada and
the United States.
  3.  
Inspection, Marking and Licensing. Wells Fargo may at any time inspect the
Equipment and Obligor’s maintenance, insurance, use and Tax records. Obligor
shall prominently affix and maintain markings on the Equipment as Wells Fargo
may from time to time require to indicate Wells Fargo’s Encumbrance on the
Equipment. Any licensing or registration of the Equipment shall show, to the
extent permitted by applicable law: (A) Wells Fargo as having a first priority
Encumbrance on the Equipment; and (B) Obligor as having care and control of the
Equipment as Obligor.

 

 



--------------------------------------------------------------------------------



 



4.  
Net Payments. The Installment Payments and other amounts payable under the Note
and this Security Agreement shall be absolutely net to Wells Fargo, regardless
of any Loss and free of all expenses, deductions, Taxes, costs or outgoings of
any kind whatsoever and free from all rights of set-off, counterclaim,
abatement, defence, recoupment or compensation. Wells Fargo may, in its sole
discretion, apply any amounts received from Obligor to any amounts owing by
Obligor under this Security Agreement or the Note in the order chosen by Wells
Fargo.
  5.  
Indemnification. Obligor indemnifies Wells Fargo, and shall protect Wells Fargo
against, all loss, costs, liabilities, claims, legal proceedings, penalties,
damages and expenses arising in connection with: this Security Agreement
(including any out-of-pocket costs or fees associated with security searches,
registrations, amendments and discharges and with Equipment appraisals and
credit verifications) or the Note; the Equipment; the manufacture, selection,
purchase, ownership, delivery, installation, possession, use, maintenance, Loss,
disposal or return of the Equipment; injury or death to persons or damage to
property caused by the Equipment; Taxes; infringement of any patent, industrial
or intellectual property right due to the use or operation of the Equipment; any
Default; any Encumbrance on the Equipment not caused by or arising through Wells
Fargo; or the exercise by Wells Fargo of its rights hereunder or under the Note.
Any amount to be paid by Obligor in fulfillment of this indemnity shall be
immediately due and payable by Obligor, shall bear interest at the Default Rate,
and shall be secured by this Security Agreement and payable at the place
specified in the Note.
  6.  
Insurance. Obligor shall, at its expense, maintain with insurers and on terms
and conditions acceptable to Wells Fargo:

  (a)  
Comprehensive all risks, full replacement value property loss insurance on the
Equipment with: (I) loss payable to Wells Fargo as first payee and, if Wells
Fargo requests, with Wells Fargo named as an additional insured, and (II) a
waiver of subrogation in favour of Wells Fargo; and
    (b)  
General public liability and third party property damage insurance (in the case
of vehicles, under a standard form automobile insurance policy and any “no
fault” coverage required by applicable law) with limits of liability equal to at
least $2,000,000 per occurrence (or such greater amount as Wells Fargo may
require from time to time), exclusive of interest and costs and regardless of
the number of claims arising from any one accident, and such insurance shall:
(I) extend to all liabilities of Obligor arising out of its or its agents use or
possession of Equipment or out of Wells Fargo’s Charge on or Security in the
Equipment, (II) if Wells Fargo request, naming Wells Fargo as additional
insured, and (III) include a cross-liability provision insuring each insured as
if a separate policy had been issued.

   
Such insurance shall provide that: (A) evidence of renewal shall be provided to
Wells Fargo and thirty days written notice shall be given to Wells Fargo before
a policy expiration, alteration or cancellation; (B) coverage shall be primary
and not contributory; and (C) Wells Fargo’s interest as additional insured (if
any) shall not be adversely affected by any act or omission of Obligor or its
agents and such insurance shall contain, at a minimum, a standard mortgagee
clause. Obligor shall supply Wells Fargo with evidence of satisfaction of these
insurance covenants (showing Wells Fargo as loss payee and additional insured,
if any) prior to receiving the Equipment and thereafter upon request by Wells
Fargo. If Equipment is, in Wells Fargo’s reasonable opinion, an actual or
constructive total loss, Wells Fargo shall be entitled to retain the Termination
Amount from the insurance proceeds and, if such proceeds are less than the
Termination Amount, to recover any shortfall from Obligor. Obligor appoints
Wells Fargo as its attorney for the purpose of endorsing and negotiating all
instruments payable to Obligor and executing all documents relating to the Loss.
The proceeds of any property loss insurance shall, at Wells Fargo’s option, be
applied towards replacement or repair of the Equipment or payment of the balance
owing hereunder.
  7.  
Failure to Perform. If Obligor fails to perform any Obligation (including its
obligation to maintain adequate insurance coverage and to keep the Equipment
free of Encumbrances), Wells Fargo may, as Obligor’s lawful attorney or
otherwise, do so on Obligor’s behalf (including procuring insurance to protect
Wells Fargo’s, but not Obligor’s, interests). Such failure is a Default and
Obligor shall immediately indemnify Wells Fargo for Wells Fargo’s costs of
performing such Obligation.
  8.  
Representations, Warranties & Covenants. Obligor represents, warrants and
covenants (and acknowledges Wells Fargo’s reliance thereon and that such
representations, warranties and covenants shall survive without time limit)
that:

  (a)  
its full legal name is as set forth above and, if a body corporate, it is and
will continue to be validly incorporated and organized;
    (b)  
it has all necessary power and authority to own its property and carry on its
business and to execute, deliver and perform this Security Agreement and the
Note, each such action (i) having been duly authorized, (ii) not being in
conflict with any law, the constating documents, resolutions or by-laws of
Obligor or any agreement to which it is a party, and (iii) not creating any
Encumbrance on the Equipment;
    (c)  
this Security Agreement and the Note are and will continue to be a legal, valid
and binding obligation of Obligor, enforceable against it and effective against
its creditors in accordance with its terms;
    (d)  
there are no pending or threatened proceedings against Obligor before any court
or other tribunal unless disclosed to Wells Fargo in writing;
    (e)  
this Security Agreement is not a consumer loan or financing within the meaning
of any personal property security or consumer protection legislation, or any
analogous legislation, of any applicable jurisdiction;
    (f)  
Obligor’s financial information is prepared in accordance with generally
accepted accounting principles and Obligor has made full disclosure to Wells
Fargo of all material facts related to its financial well being, business and
affairs;
    (g)  
Schedule “B” hereto is accurate and completely describes the Equipment;
    (h)  
Obligor shall promptly notify Wells Fargo of any loss, damage, breakdown,
destruction, seizure, theft or governmental taking of the Equipment or any part
thereof (any such case being a “Loss”), regardless of whether it is caused by
any default or neglect of Obligor;

 

 



--------------------------------------------------------------------------------



 



  (i)  
subject only to the Security, Obligor has and will continue to have good and
marketable title to the Equipment, free and clear of all Encumbrances of any
kind whatsoever; and
    (j)  
all information now or hereafter provided by Obligor to Wells Fargo in respect
of this Security Agreement is true and does not omit to state a material fact,
the omission of which would cause such information to be misleading.

9.  
Defaults. Obligor is in default (a “Default”) if:

  (a)  
Obligor fails to make any Installment Payment or other payment due under this
Security Agreement or the Note within ten days of its due date;
    (b)  
Obligor fails to perform any other Obligation;
    (c)  
an event of default occurs under any other agreement between Obligor and Wells
Fargo (including the Note) or between Obligor and any financial institution;
    (d)  
any representation or warranty of Obligor herein or given in connection with
this Security Agreement or the Note is incorrect or misleading;
    (e)  
the value of the Equipment is materially impaired due to Loss;
    (f)  
Obligor makes any assignment for the benefit of creditors, becomes insolvent,
commits an act of bankruptcy, ceases or threatens to cease to do business as a
going concern, amalgamates, is subject to a direct or indirect change in control
or seeks any arrangement or composition with its creditors;
    (g)  
any proceeding in bankruptcy, receivership, liquidation or insolvency is
commenced by or against Obligor or its property;
    (h)  
Wells Fargo in good faith believes and has commercially reasonable grounds to
believe that the prospect of payment or performance by Obligor under this
Security Agreement or the Note is or is about to be impaired or the Equipment is
or is about to be placed in jeopardy; or
    (i)  
any guarantor of Obligor’s Obligations disputes or seeks to determine or
terminate its guarantee or becomes subject to any of the events in clauses
(f) or (g) above.

10.  
Remedies. Upon any Default, subject to applicable law which is not effectively
hereby waived:

  (a)  
Wells Fargo may by notice in writing declare Obligor to be in Default and
exercise all rights of a secured creditor available under applicable law;
    (b)  
Obligor shall, if Wells Fargo requests, immediately deliver the Equipment to the
place in Canada specified by Wells Fargo at Obligor’s expense;
    (c)  
Wells Fargo may take possession of or disable the Equipment without demand,
notice or resort to legal process and may enter on the premises of Obligor or
any other person for such purpose;
    (d)  
Wells Fargo may repair and restore the Equipment to its original condition
(ordinary wear and tear only excepted) at Obligor’s expense;
    (e)  
Wells Fargo may sell, lease or otherwise dispose of the Equipment by private or
public transaction for such consideration, payable immediately or on a deferred
basis, with or without notice to Obligor, and on such terms and conditions as
Wells Fargo in its sole
    (f)  
Wells Fargo may, as specified in the appointment, appoint or retain a receiver
or receiver-manager as Obligor’s agent (Obligor hereby agreeing to indemnify and
save any such receiver or receiver-manager harmless) or any other person as
Wells Fargo’s agent to exercise Wells Fargo’s rights and remedies;
    (g)  
Wells Fargo may elect to retain the Equipment in satisfaction of all or part of
the Obligations, provided that if the Equipment is retained in respect of less
than all of the Obligations, Wells Fargo shall advise Obligor of the part of the
Obligations discharged by the retention of the Equipment and Wells Fargo may
thereafter continue to enforce its other rights and remedies; and
    (h)  
if Wells Fargo requests by notice in writing, Obligor shall immediately pay
Wells Fargo, as liquidated damages (and not as a penalty), the aggregate (the
“Termination Amount”) of:

  i.  
all amounts then due and unpaid under the Note and this Security Agreement,
including Installment Payments and interest;
    ii.  
plus the present value (calculated using a discount rate of three percent (3%)
per annum, compounded monthly) of the remaining Installment Payments and all
other amounts which are scheduled to be paid under the Note and under this
Security Agreement;
    iii.  
plus all other amounts then owing by Obligor under the Note and under this
Security Agreement;
    iv.  
plus all costs and expenses due to or arising from a Default (including costs
due to collection, legal fees, repossession, Equipment repair, rights
enforcement, Equipment disposition and other realization costs);
    v.  
plus interest thereon at the Default Rate;
    vi.  
less the proceeds (if any) actually received by Wells Fargo, after deducting all
costs incurred, due to the sale or other disposition of the Equipment.

 

 



--------------------------------------------------------------------------------



 



   
If the Termination Amount includes any Taxes, such amount shall be increased to
ensure that the net amount retained by Wells Fargo after remitting all Taxes
will be equal to the Termination Amount. Obligor remains liable for any
deficiency remaining after Wells Fargo receives any proceeds available from the
disposition (or attempted disposition) of the Equipment or from any insurance
policy. All rights and remedies, under this Security Agreement and at law and
equity, are cumulative and not alternative or exclusive and shall not be
extinguished by or merged into any legal proceeding or judgment or by any
seizure or disposition of Equipment. To the extent permitted by law, OBLIGOR
WAIVES THE BENEFIT OF ALL LAWS WHICH WOULD LIMIT WELLS FARGO’S RIGHTS HEREUNDER,
including Obligor’s rights under conditional sales, credit, personal property
security and other similar statutes such as The Limitation of Civil Rights Act
(Saskatchewan), as amended. All proceeds of sale shall be applied by Wells Fargo
in reduction of the Obligations in the order Wells Fargo, in its sole
discretion, determines is appropriate. Wells Fargo shall have no liability due
to any failure to seize, realize, dispose of or otherwise deal with the
Equipment or any other collateral or enforce any of its other rights against
Obligor or any other person or for any negligence on its part or the part of its
agents in so doing; nor shall Wells Fargo be bound to institute proceedings
against any person for such purposes or for the purpose of preserving its rights
in respect of the Equipment. If Wells Fargo or its agents take possession of the
Equipment they shall have no liability as a mortgagee in possession and shall
not be accountable for anything other than actual receipts.
  11.  
General. Obligor has read and understood this Security Agreement. Wells Fargo
may assign any or all of its rights or benefits under this Security Agreement or
the Note without notice to or the consent of Obligor and any assignee shall
acquire such rights and benefits free of all equities and rights of set-off,
counterclaim, defense, recoupment, abatement or compensation existing between
Obligor and the assignor. If Wells Fargo makes a partial assignment of this
Security Agreement and/or the Note or is acting as agent, Wells Fargo and its
principal or partial assignee shall jointly and, as their interests may appear,
severally have rights under this Security Agreement and/or the Note. Obligor
confirms that no notice of assignment is required and waives signification of
the act of assignment and delivery of a copy of the assignment. If more than one
person signs this Security Agreement or the Note as Obligor, their liability
shall be joint and several and, in the Province of Quebec, solidary, without
benefit of division or discussion.Waiver. To the maximum extent permitted by
law, Obligor waives its rights and all benefits under any existing or future
statute which limits the rights and/or remedies of a secured party and, in
particular, agrees that the Limitation of Civil Rights Act (Saskatchewan), or
any provision thereof, shall not apply to this Security Agreement or the Note.
Obligor acknowledges that the provisions of this Security Agreement and the Note
are commercially reasonable.
  12.  
Administration. Subject to applicable law, Obligor confirms that it has
authorized Wells Fargo (either directly or through representatives) to conduct a
credit investigation of Obligor and its shareholders, including making inquires
with its bank and other persons; Obligor authorizes and directs such persons to
answer Vendor’s inquiries. Obligor shall provide Wells Fargo with annual
financial statements within 150 days after the end of each financial year (which
have been reviewed or audited by an independent qualified professional
accountant) and such other financial information as Wells Fargo may reasonably
request from time to time. Wells Fargo may provide information about this
Security Agreement and the Note to any person. Obligor agrees to do all things
required by Wells Fargo to give effect to, to complete registrations or filings
or to better evidence this Security Agreement and the Note. Wells Fargo may
charge Obligor such fees as it generally establishes from time to time for the
administration of financing agreements. Obligor shall immediately notify Wells
Fargo in writing of any change in Obligor’s name and of any change in Obligor
Information. Any notice must be in writing and shall be given by delivery, first
class prepaid mail or by facsimile to: (A) in the case of the Obligor, the
address first noted above; and (B) in the case of Wells Fargo, the address noted
above for payments; or, (C) in any such case, to such other address specified by
notice. Deemed receipt of notices shall occur on the business day first
following the date it is delivered or sent by facsimile transmission or, if sent
by mail, provided there is no interruption in postal services, on the fifth
business day after mailing. Obligor acknowledges receipt of a copy of this
Security Agreement, confirms that Wells Fargo may make all security
registrations or filings it deems necessary or desirable in connection with this
Security Agreement and the Note and waives, to the extent permitted by law, its
right to receive copies of financing statements, notices or filings made by
Wells Fargo in connection with this Security Agreement and the Note.
  13.  
Personal Information: If an individual, Obligor (i) acknowledges receipt of a
copy of the Wells Fargo Privacy Code; (ii) hereby confirms that he/she
understands the reasons for the collection, use and disclosure of his/her
personal information and (iii) consents to the collection, use and disclosure of
his/her personal information as indicated in the Wells Fargo Privacy Code, as
amended from time to time. Obligor further, specifically, acknowledge that Wells
Fargo may assign this Security Agreement in whole or part from time to time and
that he/she expressly agrees and consents that any personal information
collected may be disclosed to and used by any such proposed assignee or the
bankers or funders of Wells Fargo. 13 a) If a corporation or other legal entity,
Obligor specifically acknowledges that Wells Fargo may assign this Security
Agreement in whole or part from time to time and that it expressly agrees and
consents that any information collected may be disclosed to and used by any such
proposed assignee or the bankers or funders of Wells Fargo.
  14.  
Definitions. Terms not otherwise defined in this Security Agreement which are
defined in the Personal Property Security Act (Ontario), as amended from time to
time, (the “PPSA”) have the meaning ascribed thereto in the PPSA unless the
context otherwise requires. Terms defined in the Note which are not otherwise
defined in this Security Agreement have the meaning ascribed to such term in the
Note. For the purpose of any Bills of Sale Act or other analogous legislation,
the Obligor is, for the avoidance of doubt, a “mortgagor” as such term is used
in such legislation. In this Security Agreement: “including” means “including
without limitation”; “Wells Fargo” means Wells Fargo Financial Company and its
principals, successors and assigns; “Equipment” means the chattels, equipment
and other personal property described in Schedule “B” hereto, together with all
parts and accessories, replacements, additions and accessions thereto, tangible
or intangible, and including all proceeds therefrom, all of Obligor’s rights to
use or possess information, documentation, software or other intangibles
supplied in connection with such property and all of Obligor’s rights under
service or maintenance agreements, guarantees and warranties relating to such
property; “Encumbrance” means any claim, lien, charge, encumbrance, levy,
security interest, mortgage, pledge, hypothecation, assignment, seizure, trust,
attachment, execution, judicial process, ownership interest, license or
leasehold interest, including any claim by a landlord or mortgagee that an asset
has become a

 

 



--------------------------------------------------------------------------------



 



   
fixture, and “Encumber” has a similar meaning; “Loss” has the meaning ascribed
thereto in Section 8 (h) of this Security Agreement; “Obligations” means
Obligor’s obligation to pay all amounts owing by Obligor to Wells Fargo under
the Note, this Security Agreement or any other agreement between Obligor and
Wells Fargo and all of Obligor’s other obligations to Wells Fargo under the
Note, this Security Agreement or any other agreement now or at any time
hereafter between Obligor and Wells Fargo; “Taxes” includes all taxes, imposts,
levies, fees, duties and charges now or hereafter imposed by any taxation
authority on Obligor, the Equipment or the purchase, sale, ownership, delivery,
possession, use, maintenance, operation or lease of the Equipment or on the
Obligor or Wells Fargo in respect of any of the foregoing (including sales,
excise, use, property, capital, business, transfer, goods and services and value
added taxes and penalties and interest on Taxes), excluding taxes on Wells
Fargo’s net income.
  15.  
Interpretation. This Security Agreement constitutes the entire agreement between
Wells Fargo and Obligor with respect to its subject matter; for the avoidance of
doubt, the Note is a separate obligation from this Security Agreement and does
not affect the interpretation of, or limit the Obligor’s obligations under, this
Security Agreement. Obligor shall have no right to voluntarily prepay any
amounts referred to herein except as expressly permitted in the Note, it being
understood that the foregoing shall not relieve Obligor from its obligation to
pay the amounts due hereunder in full upon demand following a Default.
Amendments to this Security Agreement must be in writing, reference this
Security Agreement and be signed by Obligor and Wells Fargo. Obligor
acknowledges that any equipment vendor, any brokers or any other intermediaries
involved in arranging this Security Agreement are independent contractors and
are not agents of Wells Fargo or authorized to enter into agreements, amendments
or waivers on Wells Fargo’s behalf. This Security Agreement shall be interpreted
according to the laws of, and the parties submit to the non-exclusive
jurisdiction of the courts of, the Province of Ontario. The singular shall
include the plural and vice versa and words importing one gender shall include
all genders. Time is of the essence. Headings and sections are only for
convenience and do not affect interpretation. This Security Agreement shall
enure to and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors, permitted assigns and legal
representatives. Any provision of this Security Agreement not permitted by
applicable law shall be ineffective and severed herefrom without invalidating
the remaining provisions of this Security Agreement. Failure by Wells Fargo to
exercise any right will not waive such right. Waiver of a Default is not a
waiver of any other Default. All waivers must be in writing and signed by an
authorized representative of the waiving party. All unperformed obligations of
Obligor which, by their nature, are not released by the discharge of this
Security Agreement (including those under sections 5 and 10) and the rights of
Wells Fargo hereunder shall survive the discharge of this Security Agreement.
  16.  
English. The parties have expressly required that this Security Agreement, the
Note and all documents and notices relating hereto be drafted in English. Les
parties aux présentes ont expressément exigé que la présente convention et tous
les documents et avis qui y sont afférents soient rédigés en anglais



         
Startek Canada Services, Ltd.
  Date:   November_17___, 2006  
Obligor Name (full legal name, including French version, if any)
      (signing date)  

The undersigned affirms that he/she/they is/are duly authorized to enter into
this Security Agreement on behalf of Obligor. (Obligor must determine the
required number of corporate signatories and whether corporate seal is required.
Witnesses are mandatory for individuals.)
 

                         
By:
  /s/ Steve Butler   (seal)       By:       (seal)
 
                       

                 
Name/Title:
  Steve Butler, CEO       Name/Title:    
 
               
 
               
Witnessed By:
  /s/ Rodd Granger       Witnessed By:    
 
               
 
               
Witness Name:
  Rodd Granger       Witness Name:    
 
               

                 
Address:
  44 Cook St       Address:    
 
 
 
         
 
 
 
  Denver, CO 80206            
 
 
 
         
 
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”
This Schedule “A” is attached to and forms part of the Security Agreement dated
the ____17th___ day of November, 2006 between Startek Canada Services, Ltd. (the
“Obligor”) and Wells Fargo Equipment Finance Company.
PROMISSORY NOTE
FOR VALUE RECEIVED, the undersigned (the “Obligor”), jointly and severally,
promises to pay, as hereinafter provided, to or to the order of Wells Fargo
Equipment Finance Company (“Wells Fargo”), at Wells Fargo’s office at 2550
Victoria Park Avenue, Toronto, Ontario, Suite 700 (or as Wells Fargo may
otherwise direct) the principal amount of Nine Million, Six Hundred and Twenty
Three Thousand, Eight Hundred and Eleven Dollars and 45 Cents ($9,623,811.45)
(the “Principal”), together with interest thereon, payable in 48 consecutive
monthly installments on the same day of each calendar month in the amounts set
forth below. (The scheduled installments set forth below have been calculated
and are due and payable monthly in arrears as herein provided from the date
hereof until payment has been made of all outstanding Principal and accrued
interest hereunder. Interest shall accrue after as well as before maturity and
both before and after default and/or judgment. Interest shall accrue on any
overdue payments (including overdue interest) at the rate of eighteen percent
(18%) per annum, calculated daily and compounded monthly (the “Default Rate”).
The Principal and interest thereon shall be due and payable by the undersigned
in blended installments as set forth below. Such installment payments are to be
applied first to accrued and unpaid interest and then to unpaid Principal.

                      No. of Monthly   Monthly Installment       No. of Monthly
  Monthly Installment     Payments   Payment $   Commencing (M/D/Y/)   Payments
  Payment $   Commencing (M/D/Y)
48
  $225,002.06   12/20/06            
 
                   
 
                   
 
                   
 
                   

Obligor’s payment obligations under this Note are free of all rights of set-off,
defense, recoupment, counterclaim, compensation or abatement. Such payment
obligations are absolute and unconditional. All amounts are in Canadian dollars
unless otherwise stated. Acceptance of any partial payment does not, in itself,
waive Wells Fargo’s right to any other amount owing, even if such partial
payment is tendered as “payment in full”.



Obligor’s Bank Name, Address and Transit & Account No. (or attach void cheque)
 
 
 
 
 
Obligor’s Bank is hereby authorized and directed to: (A) debit Obligor’s above
Bank Account, as described in the above information, for all Installment
Payments and other Security Agreement payments purporting to be drawn on Obligor
for payment to Wells Fargo and which are presented for payment by Wells Fargo or
Wells Fargo’s agent; and (B) make all such payments to Wells Fargo or Wells
Fargo’s agent from such Account. Such payments may be requested in the form of
magnetic or computer-produced tape and such Bank is hereby authorized and
directed to treat them as signed by Obligor. Obligor agrees that such Bank shall
not be liable for any loss or damage incurred by Obligor due to such Bank
honouring this authorization. If such Account is transferred to another branch,
this authorization shall be directed to such other branch. This authorization
may not be revoked without Wells Fargo’s consent. Wells Fargo is irrevocably
authorized, as Obligor’s lawful attorney, to provide further evidence of this
authorization to such Bank.
This note is secured by a Security Agreement dated the date hereof and given by
Obligor in favour of Wells Fargo. The Security Agreement grants Security for
this Note and sets forth the rights of Wells Fargo and any holder of this Note.
Unless otherwise provided in this Note, all terms used in this Note shall, if
defined in the Security Agreement, have the corresponding meaning when used
herein; and the provisions of Sections 12, 13, 14, 15 and 16 of the Security
Agreement shall apply to and are incorporated by reference into this Note,
mutatis mutandis (including the term: “Note” in place of “Security Agreement”).

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the Security Agreement or any other agreement, this Note is an
unconditional promise to pay the Principal and interest thereon as set forth
herein and this Note is a negotiable instrument; Wells Fargo may separate and
deal with this Note apart from the Security Agreement for all purposes,
including legal proceedings and assignment.
All Installment Payments and interest accrued thereon shall forthwith become
accelerated and immediately due and payable without notice or demand upon:
(A) any failure to pay any Installment Payment or interest when due in
accordance with the terms of this Note; or (B) any other Default occurring under
the Security Agreement (as such term is defined therein). Such acceleration and
Default may be cured by the payment by Obligor to Wells Fargo of the Termination
Amount.
If Obligor is not in Default, it may, on any scheduled Installment Payment date,
provided Obligor has irrevocably given Wells Fargo at least 30 days prior
written notice of its election to prepay, prepay its payment obligations under
this Note by paying Wells Fargo the sum (the “Prepayment Amount”) of: (A) all
amounts then due and unpaid under the Security Agreement and this Note,
including Installment Payments and interest; (B) the present value (calculated
using as a discount rate the “Implicit Rate” as defined below, compounded
monthly) of the remaining Installment Payments and all other amounts which are
scheduled to be paid under the Security Agreement and under this Note; (C) the
“Prepayment Premium” as defined below and (D) all other amounts due to Wells
Fargo under the Security Agreement and this Note, including indemnity payments
and interest on past due payments. Implicit Rate means 5.77%. Index Rate means
3.94%. Prepayment Premium means if the Index Rate is greater than the rate
published 5 days prior to the proposed date of prepayment for the Government of
Canada Bond having a term closest to the remaining term of this Note as of the
date of prepayment (the Prepayment Calculation Rate”) then the Prepayment
Premium shall be, the amount by which (x) the sum of all interest, calculated
using the Index Rate, that would have accrued on the principal balance being
prepaid from the date of prepayment to the date that the final payment would
have been due and payable hereunder had no prepayment occurred, exceeds (y) the
sum of all interest, calculated using the Prepayment Calculation Rate, that
would have accrued on the principal balance being prepaid from the date of
prepayment to the date that the final payment would have been due and payable
hereunder had no prepayment occurred. Except as expressly permitted by this
paragraph, Obligor has no right to prepay this Note. No partial prepayments are
permitted.
The Obligor hereby waives demand, presentment for payment, dishonour, notice of
non-payment, notice of dishonour, protest or noting of protest, bringing of suit
and diligence in respect of any action, proceeding or enforcement concerning
this Note. This Note shall be governed by the laws of the Province of Ontario.



         
Startek Canada Services, Ltd.
  Date:   November 17___, 2006  
Obligor Name (full legal name, including French version, if any)
      (signing date)  

The undersigned affirms that he/she/they is/are duly authorized to enter into
this Security Agreement on behalf of Obligor. (Obligor must determine the
required number of corporate signatories and whether corporate seal is required.
Witnesses are mandatory for individuals.)

                         
By:
  /s/ Steve Butler   (seal)       By:       (seal)
 
                       

                 
Name/Title:
  Steve Butler, CEO       Name/Title:    
 
               
 
               
Witnessed By:
  /s/ Rodd Granger       Witnessed By:    
 
               
 
               
Witness Name:
  Rodd Granger       Witness Name:    
 
               

                 
Address:
  44 Cook St       Address:    
 
 
 
         
 
 
 
  Denver, CO 80206            
 
 
 
         
 
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “B”
This Schedule “B” is attached to and forms part of the Security Agreement dated
the ____17___day of November, 2006 between Startek Canada Services, Ltd. (the
“Obligor”) and Wells Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
See Schedules B1 and B2
 

 

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
This Schedule “C” is attached to and forms part of the Security Agreement dated
the ____17___day of November, 2006 between Startek Canada Services, Ltd. (the
“Obligor”) and Wells Fargo Equipment Finance Company.

     
DIRECTION
   
TO:
  Wells Fargo Equipment Finance Company (“Wells Fargo”)
RE:
  Direction to Pay $9,623,811.45 (the “Advance”)

                 
to
  Startek Canada Services, Ltd.   (“Vendor”)   9,623,811.45    (the “Advance”)
 
               

             
 
  (“Vendor”)       (the “Advance”)
 
           
 
           
 
  (“Vendor”)       (the “Advance”)
 
           
 
           
 
  (“Vendor”)       (the “Advance”)
 
           
 
           
 
  (“Vendor”)       (the “Advance”)
 
           

Wells Fargo is hereby irrevocably authorized and directed to pay the Advance to
Vendor and this shall be Wells Fargo’s good and sufficient authority for doing
so.



         
Startek Canada Services, Ltd.
  Date:   November 17___2006  
Obligor Name (full legal name, including French version, if any)
      (signing date)  

The undersigned affirms that he/she/they is/are duly authorized to enter into
this Security Agreement on behalf of Obligor. (Obligor must determine the
required number of corporate signatories and whether corporate seal is required.
Witnesses are mandatory for individuals.)

                         
By:
  /s/ Steve Butler   (seal)       By:       (seal)
 
                       

                 
Name/Title:
  Steve Butler, CEO       Name/Title:    
 
               
 
               
Witnessed By:
  /s/ Rodd Granger       Witnessed By:    
 
               
 
               
Witness Name:
  Rodd Granger       Witness Name:    
 
               

                 
Address:
  44 Cook St, Suite 400       Address:    
 
 
 
         
 
 
 
  Denver CO 80206            
 
 
 
         
 
 

 

 



--------------------------------------------------------------------------------



 



Schedule “B1”
This Schedule “B1” is attached to and forms part of the Security Agreement dated
the _____ 17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 401 Spence Avenue, Hawkesbury, Ontario K6A 2Y3

                  Asset description   Quantity   Asset     Vendor
Site Project Management fees for build out
  1     24927     Interior Architects
Cupido construction
  1     24928     Cupido Construction Ltd.
RMDC Task chair w/ arms Dauphin seatwise
  464     24929     Rocky Mountain Desk Corporation
RMDC Conference room seating Dauphin
  56     24930     Rocky Mountain Desk Corporation
RMDC Dauphin Private office desk chair
  6     24931     Rocky Mountain Desk Corporation
RMDC Training room chair
  56     24932     Rocky Mountain Desk Corporation
RMDC Breakroom chair poly seat & back
  56     24933     Rocky Mountain Desk Corporation
RMDC Dauphin Breakroom stools
  6     24934     Rocky Mountain Desk Corporation
RMDC Dauphin Private office guest chair
  6     24935     Rocky Mountain Desk Corporation
RMDC Dauphin basis chair
  6     24936     Rocky Mountain Desk Corporation
RMDC workstations
  406     24937     Rocky Mountain Desk Corporation
RMDC workstations Supervisor
  20     24938     Rocky Mountain Desk Corporation
RMDC workstations LRP
  1     24939     Rocky Mountain Desk Corporation
RMDC workstations OM/TQM
  6     24940     Rocky Mountain Desk Corporation
RMDC workstations QA
  15     24941     Rocky Mountain Desk Corporation
RMDC workstations CCD
  1     24942     Rocky Mountain Desk Corporation
RMDC workstations IT 2 PERSON
  1     24943     Rocky Mountain Desk Corporation
RMDC workstations PRIVATE office
  5     24944     Rocky Mountain Desk Corporation
RMDC Reception desk for two
  1     24945     Rocky Mountain Desk Corporation
RMDC Privacy room recliner chair
  1     24946     Rocky Mountain Desk Corporation
RMDC Conference room tables
  8     24947     Rocky Mountain Desk Corporation
RMDC Breakroom tables
  14     24948     Rocky Mountain Desk Corporation
RMDC Huddleroom tables
  4     24949     Rocky Mountain Desk Corporation
RMDC Training tables
  46     24950     Rocky Mountain Desk Corporation
RMDC Training furniture
  5     24951     Rocky Mountain Desk Corporation
RMDC Training accessories
  2     24952     Rocky Mountain Desk Corporation
RMDC Lateral files
  16     24953     Rocky Mountain Desk Corporation
RMDC Lateral files
  16     25034     Rocky Mountain Desk Corporation
RMDC Training tables
  1     25035     Rocky Mountain Desk Corporation
RMDC: Kit of parts
  1     25036     Rocky Mountain Desk Corporation
RMDC: Design Services-project mgmt
  1     25037     Rocky Mountain Desk Corporation
RMDC: Labor-freight-brokerage
  1     25038     Rocky Mountain Desk Corporation
RMDC: Keyboards
  7     25039     Rocky Mountain Desk Corporation
RMDC: Receptionist Seating
  6     25040     Rocky Mountain Desk Corporation
RMDC: Receptionist Table
  1     25041     Rocky Mountain Desk Corporation
RMDC: Lyon Steel Shelving for Storage
  23     25042     Rocky Mountain Desk Corporation
RMDC: Lyon Steel Shelving for Storage
  5     25043     Rocky Mountain Desk Corporation

Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 1 of 4 to Schedule “B1”

 

 



--------------------------------------------------------------------------------



 



Schedule “B1”
This Schedule “B1” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 401 Spence Avenue, Hawkesbury, Ontario K6A 2Y3

                  Asset description   Quantity   Asset     Vendor
Dell GX520 Desktops
  527     20520     Dell Computer Corp.

Serials: CGPJC91, 5HPJC91, 6HPJC91, 7HPJC91, 8HPJC91, 9HPJC91, BHPJC91, CHPJC91,
FHPJC91, JHPJC91, 3JPJC91, 5JPJC91, 7JPJC91, BHPJC91, CHPJC91, FHPJC91, JHPJC91,
3JPJC91, 5JPJC91, 7JPJC91, BJPJC91, FJPJC91, JJPJC91, 2KPJC91, 4NPJC91, 7NPJC91,
9NPJC91, CNPJC91, GNPJC91, JNPJC91, 3PPJC91, 6PPJC91, 8PPJC91, 1RPJC91, 3RPJC91,
5RPJC91, 6RPJC91, 9RPJC91, BRPJC91, CRPJC91, DRPJC91, FRPJC91, GRPJC91, HRPJC91,
JRPJC91, 1SPJC91, 2SPJC91, 3SPJC91, 6SPJC91, 7SPJC91, 8SPJC91, 9SPJC91, BSPJC91,
DSPJC91, FSPJC91, GSPJC91, HSPJC91, 1TPJC91, BJKMC91, JJKMC91, JJKMCC91,
2KKMC91, 3KKMC91, 4KKMC91, 5KKMC91, 8KKMC91, BKKMC91, CKKMC91, DKKMC91, HKKMC91,
JKKMC91, 2LKMC91, 3LKMC91, 5LKMC91, 9LKMC91, 6KLMC91, BKLMC91, CKLMC91, FKLMC91,
GKLMC91, 2LLMC91, 3LLMC91, 4LLMC91, 6LLMC91, BLLMC91, FLLMC91, 1MLMC91, 4MLMC91,
6MLMC91, 7MLMC91, BMLMC91, FMLMC91, 73MMC91, C3MMC91, F3MMC91, 94MMC91, C4MMC91,
D4MMC91, H5MMC91, 16MMC91, 36MMC91, 56MMC91,J6MMC91, 37MMC91, 86MMC91, F6MMC91,
J6MC91, 37MMC91, 67MMC91, 87MMC91, G7MMC91, FDMMC91, JDMMC91, 3FMMC91, 9FMMC91,
FFMMC91, 5GMMC91, 9GMMC91, 6FMMC91, 9FMMC91, FFMMC91, 5GMMC91, 9GMMC91, JGMMC91,
3HMMC91, 7HMMC91, FHMMC91, 2JMMC91, 5JMMC91, BJMMC91, FJMMC91, HJMMC91, HZTMC91,
BPWMC91, HPWMC91, 3QWMC91, BQWMC91, GQWMC91, 3RWMC91, 9RWMC91, GRWMC91, 4SWMC91,
9SWMC91, GSWMC91, 3TWMC91, 7TWMC91, BTWMC91, DTWMC91, GTWMC91, 2VWMC91, HXWMC91,
JXWMC91, 2YWMC91, 4YWMC91, 7YWMC91, 9YWMC91, FYWMC91, GYWMC91, 1ZWMC91, 5ZWMC91,
7ZWMC91, DZWMC91, HZWMC91, 30XMC91, 70XMC91, C0XMC91, J0XMC91, 61XMC91, 95XMC91,
D5XMC91, H5XMC91, 26XMC91, 46XMC91, 76XMC91, C6XMC91, H6XMC91, 77XMC91, C7XMC91,
J7XMC91, 48XMC91, 78XMC91, F9XMC91, J9XMC91, HJ5MC91, BL5MC91, FL5MC91, JL5MC91,
6M5MC91, BM5MC91, CM5MC91, GM5MC91, JM5MC91, 3N5MC91, 8P5MC91, DP5MC91, HP5MC91,
3Q5MC91, 4Q5MC91, 9Q5MC91, BQ5MC91, 1V5MC91, 6V5MC91, 8V5MC91, BV5MC91, FV5MC91,
HV5MC91, 1W5MC91, 5W5MC91 7W5MC91, BW5MC91, DW5MC91, FW5MC91, HW5MC91, 1X5MC91,
2X5MC91, 3X5MC91, 4X5MC91, 5KPJC91, BKPJC91, DKPJC91, JKPJC91, 1LPJC91, 3LPJC91,
6LPJC91, 8LPJC91, CLPJC91, FLPJC91, HLPJC91, 1MPJC91, 6MPJC91, 8MPJC91, CMPJC91,
HMPJC91, INPJC91, 4Z5MC91, 6Z5MC91, 8Z5MC91, 9Z5MC91, 2L6MC91, 3L6MC91, 5L6MC91,
6L6MC91, 8L6MC91, BL6MC91, CL6MC91, FL6MC91, GL6MC91, JL6MC91, 1M6MC91, 3M6MC91,
4M6MC91, 9M6MC91, CM6MC91, FM6MC91, GM6MC91, JM6MC91, BQ6MC91, CQ6MC91, DQ6MC91,
FQ6MC91, GQ6MC91, HQ6MC91, JQ6MC91, 1R6MC91, 2R6MC91, 3R6MC91, 4R6MC91, 5R6MC91,
4Y6MC91, 6Y6MC91, 897MC91, C97MC91, F97MC91, H97MC91, 2B7MC91, 3B7MC91, 5B7MC91,
6B7MC91, BB7MC91, CB7MC91, FB7MC91, 548MC91, 648MC91, 848MC91, 948MC91, B48MC91,
D48MC91, F48MC91, G48MC91, J48MC91, 258MC91, 358MC91, 458MC91, 658MC91, 758MC91,
858MC91, 958MC91, B58MC91, D58MC91, F58MC91, G58MC91, H58MC91, 168MC91, 268MC91,
368MC91, 468MC91, 668MC91, 768MC91, 868MC91, C68MC91, D68MC91, G68MC91, 178MC91,
278MC91, 678MC91, 878MC91, D78MC91, J78MC91, 488MC91, 888MC91, F88MC91, 398MC91,
698MC91, 998MC91, D98MC91, H98MC91, 2B8MC91, 4B8MC91, 7B8MC91, 9B8MC91, DB8MC91,
HB8MC91, 2C8MC91, 4C8MC91, 6C8MC91, BC8MC91, FC8MC91, JC8MC91, 2D8MC91, 4D8MC91,
6D8MC91, 9D8MC91, CD8MC91, FD8MC91, JD8MC91, 2F8MC91, 5F8MC91, 8F8MC91, BF8MC91,
FF8MC91, HF8MC91, 1G8MC91, 3G8MC91, 6G8MC91, BG8MC91, FG8MC91, HG8MC91, 3H8MC91,
5H8MC91, 8H8MC91, BH8MC91, GH8MC91, JH8MC91, 3J8MC91, 5J8MC91, 7J8MC91, BJ8MC91,
FJ8MC91, 1K8MC91, 7K8MC91, BK8MC91, JK8MC91, 5L8MC91, 9L8MC91, FL8MC91, 1M8MC91,
5M8MC91, 7M8MC91, 8M8MC91, BM8MC91, DM8MC91, FM8MC91, GM8MC91, JM8MC91, 1N8MC91,
2N8MC91, 4N8MC91, 5N8MC91, 7N8MC91, 8N8MC91, 9N8MC91, CN8MC91, DN8MC91, FN8MC91,
HN8MC91, JN8MC91,
Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 2 of 4 to Schedule “B1”

 

 



--------------------------------------------------------------------------------



 



Schedule “B1”
This Schedule “B1” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 401 Spence Avenue, Hawkesbury, Ontario K6A 2Y3

                  Asset description   Quantity   Asset     Vendor
Dell GX520 Desktops
  527     20520     Continued...

1P8MC91, 3P8MC91, 4P8MC91, 5P8MC91, 7P8MC91, 8P8MC91, JY8MC91, 2Z8MC91, 4Z8MC91,
D09MC91, HO9MC91, 119MC91, 319MC91, 419MC91, 619MC91, 81MC91, C19MC91, F19MC91,
J19MC91, 229MC91, 529MC91, 729MC91, B29MC91, F29MC91, J29MC91, D59MC91, G59MC91,
469MC91, 369MC91, 669MC91, 869MC91, D69MC91, H69MC91, 179MC91, 579MC91, 879MC91,
B79MC91, F79MC91, H79MC91, 189MC91, 389MC91, 589MC91, B5CNC91, G5CNC91, 26CNC91,
46CNC91, 76CNC91, B6CNC91, F6CNC91, 27CNC91, 57CNC91, 97CNC91, G7CNC91, 18CNC91,
38CNC91, 78CNC91, D8CNC91, H8CNC91, 29CNC91, H0ZNC91, 11ZNC91, 31ZNC91, 41ZNC91,
61ZNC91, 81ZNC91, B1ZNC91, C1ZNC91, F1ZNC91, J1ZNC91, 22ZNC91, 52ZNC91, 72ZNC91,
D2ZNC91, 23ZNC91, 53ZNC91, 83ZNC91, F3ZNC91, 14ZNC91, 34ZNC91, 74ZNC91, B4ZNC91,
D4ZNC91, G4ZNC91, 15ZNC91, 45ZNC91, 75ZNC91, F5ZNC91, J5ZNC91, 26ZNC91, 46ZNC91,
66ZNC91, 96ZNC91, C6ZNC91, 4DCNC91, 8DCNC91, GDCNC91, 2FCNC91, 7FCNC91, CFCNC91,
FFCNC91, JFCNC91, 1GCNC91, 3GCNC91, 5GCNC91, 8GCNC91, DGCNC91, JGCNC91, 6HCNC91,
9HCNC91, DHCNC91, CJCNC91, 2KCNC91, 4KCNC91, 6KCNC91, 7KCNC91, 8KCNC91, BKCNC91,
DKCNC91, HKCNC91, 1LCCNC91, 4LCNC91, 6LCNC91, BLCNC91, DLCNC91, JLCNC91,
3MCNC91, 6MCNC91, 8MCNC91, BMCNC91, CMCNC91, FMCNC91, HMCNC91, JMCNC91, 4NCNC91,
6NCNC91, 8NCNC91, 9NCNC91, BNCNC91, CNCNC91, GNCNC91, HNCNC91, 2PCNCN91,
4PCNC91, 6PCNC91.

                 
Dell 1850 Server Purch — Dell Canada
  6     25021     Dell Computer Corp.

Serials: 6TZCJ91, GTZCJ91, JTZCJ91, 1VZCJ91, 2VZCJ91

                 
Purch. Dell Rack — Dell Canada
  1     25022     Dell Computer Corp.

Serial: CWGMJ91

                 
Purch Dell KVM Unit — Dell Canada
  1     25023     Dell Computer Corp.

Serial: B34KR81

                 
Purch Dell Rack Console — Dell Canada
  1     25024     Dell Computer Corp.
Binaural Headsets
  500     25025     Canadian Communication Products Inc.
Monaural Headsets
  500     25026     Canadian Communication Products Inc.
Smart Cords
  500     25027     Canadian Communication Products Inc.
ADI Terminal, 2000-BC Ethernet
  86     25028     ADI Time
ADI Time 600 MS-SQL
  1     25029     ADI Time
ADI Time Web Entry Seats
  75     25030     ADI Time
ADI payroll interface
  1     25031     ADI Time
ADI Professional Services
  1     25032     ADI Time
Dell 1100MP projectors
  4     25033     Dell Computer Corp.
Router, Cisco 3825 2GE,1SFP
  2     25051     Bell Canada

Serials: 99GMY51, B9GMY51, D9GMY51, G9GMY51

                 
Memory, Cisco 3825 64 to 128MB
  2     25052     Bell Canada
Port, 2 port Ethernet & 2 Wan Module
  2     25053     Bell Canada
Router IOS, Cisco 3825 Advanced
  2     25054     Bell Canada
WAN Interface card, T1
  14     25055     Bell Canada
Switches, Cisco C2950 48p 10/100
  17     25056     Bell Canada

Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 3 of 4 to Schedule “B1”

 

 



--------------------------------------------------------------------------------



 



Schedule “B1”
This Schedule “B1” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 401 Spence Avenue, Hawkesbury, Ontario K6A 2Y3

                  Asset description   Quantity   Asset     Vendor
Chassis, Cisco Catalyst 4500 3-slot
  2     25057     Bell Canada
Power Supply, Cisco Catalyst 4500
  4     25058     Bell Canada
IOS, Cisco Catalyst 4500, ENH SW L3
  2     25059     Bell Canada
GBIX, 1000Base-SX short wave
  4     25060     Bell Canada
Blades, 48 port, Catalyst 4500
  2     25061     Bell Canada
Catalyst 4000 Supervisor IV
  2     25062     Bell Canada
Wideband: Security System
  1     25065     Wideband Communications
IEX license
  1     25066     IEX
HP laserjet 2420dn
  3     25067     ASAP Software

Serials: CNGKJ38831, CNGKJ37402, CNGKJ38913

                 
IBM T43 laptop
  3     25068     ASAP Software

Serials: 1S2687D3UL3AV637, 1S2687D3UL3AV631, 1S2687D3UL3AV173

                 
Headsets for PC training
  150     25069     ASAP Software
Contract labor to unload unpack move and set up PC
  1     25070     Prescott-Russell Inc.
Purch of Rack and Server — Dell Canada
  1     25071     Dell Computer Corp.

Serial: DLK7Q91

                 
Qwiz 41254 02/20/06 Fee-Consulting CRD-2006-01
  1     25072     Qwiz, Inc.
Aspect software to DM
  3     25073     Aspect Communications
Hawkesbury building cabling Bell
  1     25074     Bell Canada
Avaya Hardware Bell Can
  3143     25075     Bell Canada
Avaya Software
  1939     25076     Bell Canada
RMDC: Reception Seating
  6     25079     Rocky Mountain Desk Corporation
Ext Mics
  4     25080     Canadian Communication Products Inc.
Music On Hold
  2     25081     Communitech
Speaker Phone Can comm
  4     25101     Canadian Communication Products Inc.
BENDSEN SIGNS & GRAPHICS—FURNISH & INSTALL
  1     25109     Bendsen Signs & Graphics
Additional Electrical work in main IT room
  542     25121     Laurier Electric
NEW WORK FORCE MGMT
  20     25132     Bell Canada
SOFTWARE LICENCE
  1     25133     Bell Canada
Tech avaya april 4, 5, & 6
  1     25134     Bell Canada
Conduit install Aecon Utilities
  1     25135     Aecon Utilities Inc.
WFM Aadapter Standard Non-Aspect
  3     25136     Aspect Communications
Quality Monitoring Equipment
  617     25148     Bell Canada
Quality Monitoring Equipment
  618     25150     Bell Canada
Implementation; eWFM adaptor
  1     25180     Aspect Communications
Terminal, Ethernet 2000-BC
  1     25205     ADI Time
Terminal, Ethernet 2000-BC
  1     25206     ADI Time
Terminal, Ethernet 2000-BC
  1     25207     ADI Time
Implementation; DataMart contributor frm Avaya swi
  1     25232     Aspect Communications
Cupido construction-Additional invoices
  1     25264     Cupido Construction Ltd.
Wideband: Security System-Additional costs
  8     25266     Wideband Communications
Receiver for 1046-5; Hawkesbury, Cabling
  1     9000194     Bell Canada

Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 4 of 4 to Schedule “B1”

 

 



--------------------------------------------------------------------------------



 



Schedule “B2”
This Schedule “B2” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 125 Syndicate Street, Thunder Bay, Ontario

                  Asset description   Quantity   Asset     Vendor
Design & Engineering Fees for Buildout
  1     24955     Interior Architects
Buildout Costs
  1     24956     Cupido Construction Ltd.
Signage, 6 ft by 12 ft, exterior.
  1     24957     Bendsen Sign & Graphics, Inc.
Bike rack, 12 bike capacity
  1     24958     Nova-Pro Industrial Supply Ltd.
Chair, Ergonomic Task w/arms, olive
  424     24959     Rocky Mountain Desk Corporation
Chair, Conference/Huddle Room, Resolve/Char
  55     24960     Rocky Mountain Desk Corporation
Chair, Private office desk, Revolve/Grade A Annatt
  6     24961     Rocky Mountain Desk Corporation
Chair, Training Room, Revolve/Annatto
  56     24962     Rocky Mountain Desk Corporation
Chair, Breakroom, Black
  60     24963     Rocky Mountain Desk Corporation
Chair, Breakroom Stools-Bar height, Black
  6     24964     Rocky Mountain Desk Corporation
Chair, Private Office Guest, revolve ammatto
  12     24965     Rocky Mountain Desk Corporation
Chair, Ergonomic Substantial 350, olive
  6     24966     Rocky Mountain Desk Corporation
Application area keyboard freight & install
  7     24967     Rocky Mountain Desk Corporation
Chair, Softcare Innovations Recliner, medical room
  1     24968     Rocky Mountain Desk Corporation
Table, reception area, glass top/chrome legs
  1     24969     Rocky Mountain Desk Corporation
Chair, reception seating, Cartwright Grable armles
  34     24970     Rocky Mountain Desk Corporation
Shelving, training area
  1     24971     Rocky Mountain Desk Corporation
Shelving, Janitorial
  1     24972     Rocky Mountain Desk Corporation
Workstations, agent, Type A
  377     24973     Rocky Mountain Desk Corporation
Workstations, supervisor, Type B
  21     24974     Rocky Mountain Desk Corporation
Workstations, LRP, Type C
  1     24975     Rocky Mountain Desk Corporation
Workstations, Manager, Type D
  5     24976     Rocky Mountain Desk Corporation
Workstations, QA, Type E
  7     24977     Rocky Mountain Desk Corporation
Workstations, IT, Type G
  1     24978     Rocky Mountain Desk Corporation
Furniture,Private office
  6     24979     Rocky Mountain Desk Corporation
Desk, reception station for 2 people
  4     24980     Rocky Mountain Desk Corporation
Training room accessories-whitebds, lecterns, etc
  2     24981     Rocky Mountain Desk Corporation
Tables, UpStart conference, rectangular
  8     24982     Rocky Mountain Desk Corporation
Tables, UpStart breakroom, round
  15     24983     Rocky Mountain Desk Corporation
Tables, UpStart huddle room, round
  4     24984     Rocky Mountain Desk Corporation
Tables, UpStart training room, rectangular
  46     24985     Rocky Mountain Desk Corporation
Tables, UpStart LRP, rectangular
  1     24986     Rocky Mountain Desk Corporation

Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 1 of 5 to Schedule “B2”

 

 



--------------------------------------------------------------------------------



 



Schedule “B2”
This Schedule “B2” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 125 Syndicate Street, Thunder Bay, Ontario

                  Asset description   Quantity   Asset     Vendor
Files, lateral 4H
  8     24987     Rocky Mountain Desk Corporation
Files, lateral 4H
  4     24988     Rocky Mountain Desk Corporation
Design fees for furniture layout
  1     24989     Rocky Mountain Desk Corporation
Labor to receive & install call center furniture
  1     24990     Rocky Mountain Desk Corporation
Laptop, IBM Thinkpad R60P Express T2500
  1     24991     ASAP Software

Serial: 1S2623DDUL3A0531

                 
Laptop, IBM Thinkpad R60P Express T2500
  1     24992     ASAP Software

Serial: 1S263DDUL3A0566

                 
IEX License
  1     24993     IEX
Headsets, Monaural, 2020-NC
  500     24994     Canadian Communication Products Inc.
Headsets, Biaural, 2025-NC
  500     24995     Canadian Communication Products Inc.
Router, Cisco 3825 2GE,1SFP
  2     24996     Bell Canada
Memory, Cisco 3825 64 to 128MB
  2     24997     Bell Canada
Port, 2 port Ethernet & 2 Wan Module
  4     24998     Bell Canada
Router IOS, Cisco 3825 Advanced
  2     24999     Bell Canada
WAN Interface card, T1
  14     25000     Bell Canada
Switches, Cisco C2950 48p 10/100
  17     25001     Bell Canada
Chassis, Cisco Catalyst 4500 3-slot
  2     25002     Bell Canada
Power Supply, Cisco Catalyst 4500
  4     25003     Bell Canada
IOS, Cisco Catalyst 4500, ENH SW L3
  2     25004     Bell Canada
GBIX, 1000Base-SX short wave
  4     25005     Bell Canada
Catalyst 4000 Supervisor IV
  2     25006     Bell Canada
Blades, 48 port, Catalyst 4500
  2     25007     Bell Canada
Project Management fees, Mark Cohen
  1     25008     Organic People, Inc.
ADI Terminal, 2000-BC Ethernet
  86     25009     ADI Time
ADI Time 600 MS-SQL
  1     25010     ADI Time
ADI Time Web Entry Seats
  75     25011     ADI Time
ADI payroll interface
  1     25012     ADI Time
ADI Professional Services
  2     25013     ADI Time
Rack console, 5Q 15FP
  1     25014     Dell ComputerCorp.
Rack, PowerEdge 4210
  1     25015     Dell ComputerCorp.

Serial: 2RGMJ91

                 
KVM Unit
  1     25016     Dell ComputerCorp.

Serial: 5Z3KR81
Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 2 of 5 to Schedule “B2”

 

 



--------------------------------------------------------------------------------



 



Schedule “B2”
This Schedule “B2” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 125 Syndicate Street, Thunder Bay, Ontario P7C 5K4

                  Asset description   Quantity   Asset     Vendor
Server, Dell PowerEdge 1850
  6     25017     Dell ComputerCorp.

Serials: BG5DJ91, DG5DJ91, HG5DJ91, 1H5DJ91, 2H5DJ91, 3H5DJ91

                 
Projectors, Dell 1100MP DLP
  4     25018     Dell ComputerCorp.

Serials: 2C5MY51, 2D5MY51, 3M4MY51, DC5MY51

                 
Desktop, Dell Optiplex GX520, P4 521/2.8GHz
  527     25019     Dell ComputerCorp.

Serials: 1Q81D91, 4Q81D91, 5Q81D91, 9Q81D91, DQ81D91, JQ81D91, 4R81D91. 7R81D91,
DR81D91, GR81D91, 3S81D91, 5S81D91, 9S81D91, FS81D91, JS81D91, 4T81D91, 7T81D91,
10J1D91, 50J1D91, 70J1D91, B0J1D91, D0J1D91, J0J1D91, 41J1D91, 81J1D91, D1J1D91,
H1J1D91, 22J1D91, 72J1D91, B2J1D91, J2J1D91, 13J1D91, 33J1D91, 73J1D91, FT81D91,
2V81D91, 3V81D91, 6V81D91, 9V81D91, BV81D91, GV81D91, HV81D91, 3W81D91, 6W81D91,
CW81D91, HW81D91, 4X81D91, 8X81D91, 9X81D91, DX81D91, 2Y81D91, B7Z1D91, C7Z1D91,
F7Z1D91, H7Z1D91, J7Z1D91, 28Z1D91, 48Z1D91, 58Z1D91, 3HZ1D91, 5HZ1D91, 6HZ1D91,
7HZ1D91, CHZ1D91, DHZ1D91, FHZ1D91, JHZ1D91, 1JZ1D9145N2D91, 75N2D91, B5N2D91
F5N2D91, H5N2D91, 26N2D91, 56N2D91, 66N2D91, B6N2D91, D6N2D91, H6N2D91, 37N2D91,
67N2D91, B7N2D91, F7N2D91, 28N2D91, 78N2D91, 1ZJ4D91, 4ZJ4D91, 9ZJ4D91, FZJ4D91,
40K4D91, 50K4D91, 80K4D91, B0K4D91, C0K4D91, H0K4D91, 11K4D91, 41K4D91, 71K4D91,
91K4D91, B1K4D91, F1K4D91, G1K4D91, 3NS4D91, 4NS4D91, 6NS4D91, 8NS4D91, BNS4D91,
FNS4D91, HNS4D91, 1PS4D91, 3PS4D91, 5PS4D91, 7PS4D91, 8PS4D91, BPS4D91, DPS4D91,
GPS4D91, 1QS4D91, 3QS4D91, CSDZC91, DSDZC91, FSDZC91, GSDZC91, HSDZC91, JSDZC91,
1TDZC91, 3TDZC91, 4TDZC91, 6TDZC91, 8TDZC91, 9TDZC91, BTDZC91, CTDZC91, DTDZC91,
FTDZC91, HTDZC91, JTDZC91, 2VDZC91, 3VDZC91, 4VDZC91, 6VDZC91, 7VDZC91, 9VDZC91,
DVDZC91, FVDZC91, HVDZC91, 1WDZC91, 3WDZC91, 4WDZC91, 7WDZC91, 9WDZC91, FWDZC91,
HWDZC91, B1FZC91, 4NLZC91, 6NLZC91, BNLZC91, CNLZC91, DNLZC91, GNLZC91, HNLZC91,
JNLZC91, 2PLZC91, 3PLZC91, 4PLZC91, 5PLZC91, 6PLZC91, 8PLZC91, BPLZC91, FPLZC91,
93J1D91, F3J1D91, J3J1D91, 34J1D91, 64J1D91, B4J1D91, D4J1D91, J4J1D91, 25J1D91,
35J1D91, 75J1D91, B5J1D91, D5J1D91, G5J1D91, 16J1D91, 46J1D91, 66J1D91, 96J1D91,
G6J1D91, H6J1D91, 37J1D91, 28J1D91, 58J1D91, 78J1D91, B8J1D91, D8J1D91, G8J1D91,
H8J1D91, 49J1D91, 69J1D91, 99J1D91, C9J1D91, F9J1D91, G9J1D91, 92N2D91, B2N2D91,
43N2D91, 83N2D91, D3N2D91, H3N2D91, 14N2D91, 34N2D91, 44N2D91, 64N2D91, 74N2D91,
B4N2D91, C4N2D91, F4N2D91, G4N2D91, J4N2D91, 15N2D91, 2JZ1D91, 6JZ1D91, 9JZ1D91,
DJZ1D91, FJZ1D91, JJZ1D91, B202D91, D202D91, J202D91, 4302D91, 7302D91, D302D91,
J302D91, 4402D91, J402D91, 5502D91, H502D91, F8MYC91, J8MYC91, 19MYC91, 39MYC91,
59MYC91, 89MYC91, B9MYC91, D9MYC91, F9MYC91, G9MYC91, H9MYC91, 1BMYC91, 3BMYC91,
5BMYC91, 8BMYC91, 9BMYC91, BBMYC91, CBMYC91, DBMYC91, GBMYC91, HBMYC91, 1CMYC91,
3CMYC91, 6CMYC91, 8CMYC91, DCMYC91, FCMYC91, HCMYC91, JCMYC91, 3DMYC91, 5DMYC91,
8DMYC91, 9DMYC91, DDMYC91, GDMYC91, HDMYC91, 2FMYC91, 3FMYC91, 6FMYC91, 8FMYC91,
CFMYC91, FFMYC91, HFMYC91, 2GMYC91, 4GMYC91, 7GMYC91, DGMYC91, 3HMYC91, 4HMYC91,
8HMYC91, BHMYC91, GHMYC91,
Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 3 of 5 to Schedule “B2”

 

 



--------------------------------------------------------------------------------



 



Schedule “B2”
This Schedule “B2” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 125 Syndicate Street, Thunder Bay, Ontario P7C 5K4

                  Asset description   Quantity   Asset     Vendor
Desktop, Dell Optiplex GX520, P4 521/2.8GHz
  527     25019     Continued...

3JMYC91, 4JMYC91, 6JMYC91, 8JMYC91, CJMYC91, HJMYC91, 3KMYC91, 4KMYC91, 5KMYC91,
9KMYC91, 1LMYC91, 2LMYC91, 4LMYC91, 6LMYC91, 9LMYC91, 3MMYC91, 6602D91, 9602D91,
F602D91, JM32D91, 4N32D91, 6N32D91, 8N32D91, DN32D91, JN32D91, 2P32D91, 7P32D91,
BP32D91, DP32D91, FP32D91, 1Q32D91, 6Q32D91, 2R32D91, 5MMYC91, 8MMYC91, CMMYC91,
FMMYC91, JMMYC91, 1NMYC91, 4NMYC91, 5NMYC91, 9NMYC91, CNMYC91, DNMYC91, GNMYC91,
1PMYC91, 2PMYC91, 4PMYC91, 5PMYC91, 8PMYC91, 9PMYC91, BPMYC91, DPMYC91, FPMYC91,
GPMYC91, JPMYC91, 1QMYC91, 3QMYC91, 5QMYC91, 6QMYC91, 8QMYC91, 9QMYC91, CQMYC91,
DQMYC91, GQMYC91, HQMYC91, JQMYC91, 2RMYC91, 6RMYC91, 7RMYC91, 8RMYC91, BRMYC91,
DRMYC91, FRMYC91, HRMYC91, JRMYC91, 3SMYC91, 7SMYC91, BSMYC91, CSMYC91, DSMYC91,
FSMYC91, HSMYC91, JSMYC91, 2TMYC91, 5TMYC91, 7TMYC91, 9TMYC91, BTMYC91, DTMYC91,
GTMYC91, JTMYC91, 2VMYC91, 5VMYC91, 7VMYC91, 9VMYC91, BVMYC91, DVMYC91, FVMYC91,
HVMYC91, JVMYC91, 3WMYC91, 7WMYC91, 9WMYC91, DWMYC91, FWMYC91, HWMYC91, 1XMYC91,
2XMYC91, 4XMYC91, 8XMYC91, 9XMYC91, CXMYC91, GXMYC91, HXMYC91, 2YMYC91, 4YMYC91,
6YMYC91, 7YMYC91, 9YMYC91, CYMYC91, HYMYC91, JYMYC91, 2ZMYC91, 8ZMYC91, CZMYC91,
FZMYC91, JZMYC91, 30NYC91, 50NYC91, 70NYC91, B0NYC91, F0NYC91, G0NYC91, J0NYC91,
84NYC91, 6RYYC91, BRYYC91, DRYYC91, 1SYYC91, 3SYYC91, 5SYYC91, 8SYYC91, BSYYC91,
DSYYC91, JSYYC91, 4TYYC91, 6TYYC91, 9TYYC91, CTYYC91, GTYYC91, JTYYC91, 8V92D91,
9V92D91, BV92D91, CV92D91, DV92D91, FV92D91, GV92D91, HV92D91, JV92D91, 1W92D91,
2W92D91, 4W92D91, 6W92D91, 7W92D91, 8W92D91, 9W92D91, BW92D91, 8QB1D91, BQB1D91,
DQB1D91, FQB1D91, GQB1D91, HQB1D91, 3RB1D91, 4RB1D91, 6RB1D91, 8RB1D91, CRB1D91,
HRB1D91, JRB1D91, 5SB1D91, 7SB1D91, 9SB1D91, BSB1D91, GSB1D91, HSB1D91, 1TB1D91,
3TB1D91, 6TB1D91, 7TB1D91, 8TB1D91, BTB1D91, FTB1D91, GTB1D91, 1VB1D91, 2VB1D91,
4VB1D91, 6VB1D91, 8VB1D91, CVB1D91, DVB1D91, HVB1D91, 2WB1D91, 5WB1D91, 8WB1D91,
BWB1D91, DWB1D91, FWB1D91, HWB1D91, JWB1D91, 1XB1D91, 3XB1D91, 4XB1D91, 6XB1D91,
7XB1D91, 9XB1D91, BXB1D91, DXB1D91, FXB1D91, JXB1D91, 2YB1D91, 6YB1D91, 7YB1D91,
BYB1D91, DYB1D91, HYB1D91, 4ZB1D91, 8ZB1D91, BZB1D91, DZB1D91, JZB1D91, 30B1D91,
50B1D91, 70B1D91, B0B1D91.

                 
Headsets for PC training
  150     25099     ASAP Software
Purch of Rack and Server — Dell Canada
  4     25100     Dell ComputerCorp.

Serials: B2GNY51, G2NY51, 8QVZP91, 7YD9Q91

                 
Speaker Phone Can comm
  2     25102     Canadian Communication Products Inc.
Ext Mics
  2     25103     Canadian Communication Products Inc.
Avaya Hardware Bell Can
  3360     25104     Bell Canada
Avaya Software
  2340     25105     Bell Canada
Hawkesbury building cabling Bel
  1     25106     Bell Canada

Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 4 of 5 to Schedule “B2”

 

 



--------------------------------------------------------------------------------



 



Schedule “B2”
This Schedule “B2” is attached to and forms part of the Security Agreement dated
the ____17___of November, 2006 between Startek Canada Services, Ltd. and Wells
Fargo Equipment Finance Company.
DESCRIPTION OF EQUIPMENT
Asset Location: 125 Syndicate Street, Thunder Bay, Ontario P7C 5K4

                  Asset description   Quantity   Asset     Vendor
IBM T43 laptop, Port Replicators, APC Back-ups, Printers
  12     25107     ASAP Software

Serials: 1S2687D3UL3AY826, 1S2687D3UL3AV186, 1S2687D3UL3AY818, 1S74P6733M1A2ZR6,
1S74P6733M1A31DN, 1S74P6733M1A31EN, SL3BHW30, SL3BHW34, SL3BHW36, SBB0542022893,
SBB0542022940, SBB0542023159, SBB0542023175, SBB0542024174, MY5BM3W1P4

                 
HP laserjet 2420dn
  3     25108     ASAP Software

Serials: CNGKJ37023, CNGKJ38824, CNGKJ38834

                 
Wideband: Security System
  1     25110     Wideband Communications
Meter; electric meter, CT’s, PT’s & Installation
  1     25111     Thunder Bay Hydro Electricity Distribution Inc.
Laptop Accessories; docking stations, pwr supplies
  8     25112     ASAP Software

Serials: SM1A63MM, SM1A650F, SM1A650Q, SL3CYD18, SL3CYD95, SL3CYD20, SL3CYE13,
SL3CYD38

                 
Music On Hold
  1     25113     Communitech
Aspect software to DM
  2     25114     Aspect Communications
Extending phone switch
  1     25115     Bell Canada
SOFTWARE LICENCE
  1     25137     Bell Canada
Tech avaya april 4, 5, & 6
  1     25138     Bell Canada
NEW WORK FORCE MGMT
  20     25139     Bell Canada
WFM ADAPETER STAND
  3     25140     Aspect Communications
Quality Monitoring Equipment
  1     25147     Bell Canada
Quality Monitoring Equipment
  1     25149     Bell Canada
Design & Engineering Fees for Buildout-Additional
  1     25179     Interior Architects
Music on Hold for IP Remote Programming
  1     25204     Communitech
Terminal, Ethernet 2000-BC
  1     25208     ADI Time
Terminal, Ethernet 2000-BC
  1     25209     ADI Time
Terminal, Ethernet 2000-BC
  1     25210     ADI Time
Wideband: Security System, SU Keyswitch c/w LED
  1     25269     Wideband Communications

Serial: 960L-MO-MAX28

                 
Buildout Costs-Additional payments
  1     25270     Cupido Construction Ltd.
Buildout Costs-Additional payments
  1     25271     Cupido Construction Ltd.
Receiver for C1047-9; Thunder Bay Fac. Buildout
  1     9000161     First general Services

Startek Canada Services, Ltd.
/s/ Steve Butler, CEO
Name/Title:
Page 5 of 5 to Schedule “B2”

 

 